PER CURIAM.
We affirm the denial of Appellant’s post-conviction motion, entitled “Second Motion to Dismiss.” However, the order denying Appellant’s motion for rehearing . also barred any further pro se pleadings. If a court wishes to impose a bar to future pro se filings by Appellant, it must provide him notice and an opportunity to respond through issuance of a show cause order. See State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999). Accordingly, we reverse 1 the portion of the order barring further pro se pleadings, and remand for the court to comply with the requirements 'of Spencer.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
WOLF, RAY, and MAKAR, JJ., concur.